Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: This invention pertains to a method, device, and non-transitory medium for navigating from a currently displayed application to the home screen or a previously displayed application using gestures. More specifically, a first application is displayed. Contact is detected at a first location, movement of the contact is detected, and then liftoff is detected. If a last-application-display criteria – the criteria requiring movement in a first direction – a second user interface of a different application is displayed. If a home-display criteria is met – the criteria requiring a different directional condition – then a home screen including a plurality of application launch icons is displayed. Furthermore, the first movement includes the first contact moving from a first location to a second location, followed by movement away from the second location. In response to the first contact, a representation of the first application interface is moved to an updated position in accordance with the movement of the first contact from the first location to the second location. When the input meets the last-application-display criteria, displaying the second UI of the different application includes transitioning from the displayed representation at the updated position to displaying the second UI of the different application. When the input meets the home-display criteria, displaying the home screen includes transitioning from the displayed representation at the updated position to displaying the home screen.
The closest prior art is Smith and Lamb. Smith teaches a directional contact to display a last application, and Smith teaches a directional contact to display a home screen. However, the prior art does not teach, “the first movement of the first contact includes movement of the first contact from the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T CHIUSANO whose telephone number is (571)272-5231.  The examiner can normally be reached on M-F, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW T CHIUSANO/Examiner, Art Unit 2174